Concurring Opinion by
Judge Kramer:
I concur in the opinion of the majority, but I feel compelled to emphasize that Abel v. Township of Middletown, 7 Pa. Commonwealth Ct. 6, 297 A. 2d 525 (1972) is still applicable to issues arising under Article V of the MPC.1 As I understand the majority opinion, no holding has been made in this case on whether municipalities, under Article V, may impose a two-stage “preliminary” approval process upon developers proceeding under a subdivision and land development ordinance, and, with this observation in mind, I concur.

. Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §10501 et seq.